          Case 3:20-cr-00501-SI         Document 13        Filed 03/17/21     Page 1 of 2




Alison M. Clark, OSB No. 080579
Assistant Federal Public Defender
101 SW Main Street, Suite 1700
Portland, OR 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
Email: alison_clark@fd.org
Attorney for Defendant




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




 UNITED STATES OF AMERICA                                    Case No. 3:20-cr-00501-SI

                                Plaintiff,                   UNOPPOSED MOTION TO
                                                             CONTINUE TRIAL DATE
                         v.

 TY JOHN FOX,

                                Defendant

       The defendant, Ty John Fox, through counsel, Alison M. Clark, respectfully moves this

Court for an order continuing the trial date in the above-entitled case for 60 days. Trial is currently

scheduled for March 30, 2021. The government, through Assistant U.S. Attorney Thomas

Ratcliffe, has no opposition to the motion.

       Mr. Fox understands that this motion will result in excludable delay under the provisions

of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). Mr. Fox does not object to the continuance

and requests the granting of the motion.




Page 1 UNOPPOSED MOTION TO CONTINUE TRIAL DATE
           Case 3:20-cr-00501-SI       Document 13       Filed 03/17/21      Page 2 of 2




         The delay will be excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), because additional

time is needed to complete investigation, research possible defenses, research and file appropriate

legal motions, and otherwise prepare for trial. The ends of justice are better served by the granting

of the continuance and outweigh the best interests of the public and the defendant in a speedier

trial.

         Respectfully submitted on the 17th day of March 2021.


                                              /s/ Alison M. Clark
                                              Alison M. Clark
                                              Assistant Federal Public Defender




Page 2 UNOPPOSED MOTION TO CONTINUE TRIAL DATE
